Citation Nr: 0215797	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left lower leg crush injury, status post 
compartment fasciotomy.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1995 to 
November 1998.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted the veteran's claim of entitlement to 
service connection for the residuals of a left lower leg 
crush injury, status post compartment fasciotomy, and 
assigned a 10 percent evaluation.  The veteran timely filed 
notice of disagreement and substantive appeal as to the 
evaluation assigned.  

The veteran failed to appear at a hearing before a Member of 
the Board at the RO in June 2002, which effectively 
constitutes a withdrawal of the request for a hearing.  38 
C.F.R. 20.702(d) (2002).

In August 2001 the RO granted service connection for numbness 
of the superficial peroneal and saphenous nerve distribution 
of the left lower leg, close to the site of incision, and 
assigned an evaluation of 10 percent effective March 28, 
2000.  The veteran was notified of this grant of service 
connection in September 2001.  The veteran did not appeal 
this decision, and the matter is not before the Board for 
appellate consideration.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The Board has recharacterized the issue on appeal to comply 
with the precedent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran.

2.  The competent and probative evidence demonstrates that 
the veteran's left leg disability is essentially manifested 
by a painful superficial scar.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a left lower leg crush injury, status post 
compartment fasciotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 5299-7804 (2002); 67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that the veteran was treated 
in January 1998 as a result of an injury to his left calf, 
after an object fell onto his leg during a field exercise.  
He complained of anterior and posterior calf pain.  On 
clinical evaluation, he had significant tenderness to 
palpation at the left calf, mostly localized to the anterior 
and lateral compartments.  X-rays revealed no evidence of 
fracture.  The diagnosis was traumatic compartment syndrome 
of the left leg.  He underwent a full compartment release of 
the left leg, and subsequent closure of the fasciotomies of 
the left leg.  In February 1998 he began physical therapy on 
his left leg.  The consultation report from physical therapy 
shows an assessment of status post left compartment release 
and decreased range of motion.  During a follow-up 
examination in March 1998, he complained of pain at the 
lateral ankle.  In May 1998 he was seen in the orthopedic 
clinic.  His wounds were described as well healed.  In June 
1998 he was examined for the purpose of discharge from active 
duty.  The examination report noted left lower leg scars, 
each approximately ten inches long, and status post 
compartment syndrome release of the left lower leg.  It was 
also noted that the veteran was unable to stand on his 
tiptoes or heels.

In November 1998 the veteran filed a formal claim of 
entitlement to service connection for several disabilities, 
including a left lower extremity compartment syndrome, with 
left lower extremity compartment fasciotomy with pain and 
limitation of motion.

During a VA general medical examination conducted in January 
1999, the veteran reported that, while in service in January 
1998 he was unloading a 1600-pound gun and it fell and 
crushed his left leg.  He said he had complained of pain and 
was treated by a medic in the field, and was subsequently 
sent to the hospital and diagnosed with compartment syndrome 
of the lower left leg.  He had undergone two surgeries to 
release the pressure, in January and February 1998.  He had 
then been placed on limited-duty profile for the remainder of 
his military career.  He reported further that he experienced 
stiffness in his leg almost all of the time.  He said he used 
caution when he climbed stairs, and would lead off with the 
right leg because he felt that the left leg might give out.  
He stated that he was not employed, but was a full-time 
college student.  On clinical evaluation, the examiner noted 
that the veteran walked with his left foot slightly turned 
out to decrease the flexion and hyperextension movement of 
the ankle, which would cause the pain in the calf to be 
worse.  He had not avoided weight bearing on either 
extremity.  There was no evidence that ambulation was 
painful.  Examination of the skin revealed several scars as a 
result of the original injury and surgical repair of the left 
calf.  On the medial and lateral aspects of the calf there 
were eighteen-centimeter scars, which were dark brown.  There 
were no adhesions noted, but, the veteran stated that there 
was pain on the mid-portion of the medial scar, and pain was 
noted on the lateral scar on the upper portion on palpation.  
Another scar was located between the other two scars on the 
shin.  It was a 4x2-centimeter-striated scar that was well 
healed, with no adhesions.  On examination of the 
musculoskeletal system, there was no muscle atrophy noted 
throughout the body system.  There was no ankylosing of 
joints, and no abnormal movements noted.  Radiologic findings 
of the tibia-fibula were normal.  The examiner noted 
diagnoses of a very minimal limp of the left leg, and scars 
of the left calf with minimal residuals.

In the June 1999 rating decision, the RO granted entitlement 
to service connection for a left lower leg crush injury 
status post compartment fasciotomy, and assigned a 10 percent 
evaluation under the criteria of Diagnostic Codes (DCs) 5299-
7804.  In addition, the RO denied entitlement to service 
connection for low back strain, right eye vitreoretinal 
pigment abnormality with myopia, and pes planus.  In July 
1999 the veteran filed notice of disagreement with the RO's 
assignment of a 10 percent evaluation for his left leg 
disability.  He contended that a higher evaluation was 
warranted due to the fact the he was unable to run as he had 
prior to the injury, and that he experienced other symptoms 
associated with the injury.  In a statement contained in his 
VA Form 9, substantive appeal, the veteran noted that he had 
not stated to the examiner that he was able to run well.  He 
stated further that he had a great deal of pain, and that his 
leg would swell if he ran.  He disclosed that he believed 
that the in-service injury had caused more damage to his 
lower leg than the examiner reported.

A VA Medical Center (MC) progress note dated in July 1999 
shows that the veteran complained of having had occasional 
spasms in the left calf.  On examination, he had no 
tenderness in the left calf.  The right and left calf 
circumferences were equal.  He had slight discomfort with 
lateral and medial movement of the lower leg.  It was noted 
that he had surgical scars running the length of the lower 
leg on both sides.  Progress notes in August 1999 show that 
he underwent a follow-up examination for left calf spasms.  
At that time he reported that he had experienced only one 
spasm since the last visit, and it had happened before he had 
received his medication in the mail.  Since he had received 
his medication (muscle relaxants) he had not had any spasms 
in the left calf.  He stated that he would wake up in the 
mornings with a lot of soreness.  The diagnosis was history 
of compartment syndrome of the left lower extremity.

VA medical treatment records from the orthopedics clinic show 
that the veteran was seen in September 1999.  On examination 
it was reported that he had limited dorsiflexion of the left 
ankle.  There was no muscle paresis.  The left calf was noted 
to be 1/2-inch larger than the right.  A neurology evaluation 
in March 2000 revealed normal muscle tone and bulk of the 
legs.  There were no fasciculations or involuntary movements.  
Strength was 5/5 in all muscle groups in the limbs, except 
left dorsiflexion which was 4+/G due to a previous injury.  
Heel-shin testing was not ataxic.  The veteran performed a 
deep knee bend without assistance, he arose from the chair 
normally, and he walked on his heels and toes normally.  His 
casual gait and heel-toe walking were normal.  There was no 
tremor in the legs at rest.

During a VA examination of the left leg in March 2000, the 
veteran reported that after he walked from classes his left 
calf would swell and become very painful.  He stated that, 
following the surgery for flushing the compartments and the 
incisions of the left leg, he was treated in physical therapy 
to loosen up the leg and stretch the muscles so that he would 
be able to extend it.  The examiner observed that when the 
veteran walked his foot was in an abducted position.  The 
veteran complained of numbness in the anterior shin area 
close to the site of the incision.  The examiner noted that 
the post surgery scars were located on the medial and lateral 
part of the left leg anteriorly.  The veteran further 
complained of constant pain in the calf, which was increased 
when he would use the stairs or engage in any sport; he 
therefore avoided playing basketball and any other sports 
activities.  The examiner noted that the left leg did not 
have any residual muscle defect.  On examination, it was 
noted that the veteran's gait was reciprocal, with pain on 
the left medial side of the knee and back of the leg on the 
calf area.  The left calf circumference was 45.5 centimeters 
and 43 centimeters on the right.  His scars on the left 
anterior leg and on the medial and lateral side of the leg 
were well healed.  There was no muscle defect noted, and 
strength of the leg was normal.  The diagnosis was status 
post fasciotomy with residuals of well-healed scars on the 
anterior shin, medial and lateral side, with no muscle defect 
noted.  An anatomical form which diagrammed the veteran's 
scars described three scars of the medial and lateral sides 
of the anterior shin.  The sizes were 19.0 centimeters by 8 
millimeters, 18.0 centimeters by 8 millimeters, and 6.0 
centimeters by 2 centimeters.  It was noted that there was no 
ulceration or tenderness.  

In May 2000 the RO issued a supplemental statement of the 
case (SSOC) in which it continued the 10 percent disability 
evaluation for a left lower leg crush injury, status post 
compartment fasciotomy, under Diagnostic Codes 5299-7804 (for 
scarring which is tender and painful on objective 
demonstration).

In February 2001 the RO issued another SSOC which continued 
the 10 percent disability evaluation for a left lower leg 
crush injury, status post compartment fasciotomy.  It also 
considered evaluations on an analogous basis pursuant to the 
Rating Schedule under the diagnostic codes for muscle 
injuries, and entitlement to an extraschedular evaluation.  
The RO determined that a higher evaluation was not warranted 
under the diagnostic codes for muscle injuries (i.e., DCs 
5310 to 5312).  Nor did the RO grant a higher evaluation 
based upon an extraschedular evaluation (38 C.F.R. 
§ 3.321(b)).

Another VA examination was conducted in March 2001.  The 
examiner noted that the claims file had been reviewed.  The 
veteran's occupation was noted as a salesman and part-time 
student.  He reported that his left leg injury had occurred 
when he was on the side of a platform and tried to unload a 
cannon, when it rolled over his left leg and crushed it.  He 
had complained of numbness of the anterior shin after the 
surgery.  He stated that he was told that the nerves were cut 
during the surgical procedure and that they would grow back.  
He reported that he had a crush injury and fasciotomy of all 
four compartments.  He reported that he would experience a 
little swelling of the left leg after prolonged standing for 
more than seven hours and after heavy activities.  He had not 
run but had tried, and after running for five minutes there 
was more pain on the left leg.  He used a bicycle for two 
miles at a time two times a week for exercise, and bicycle 
riding had not affected the leg pain.  He walked an average 
of about a mile a day, and said the walking had not 
aggravated the pain.  He complained of numbness on the left 
anterior shin area.  On examination, the circumference of the 
left calf was 45.5 centimeters and on the right 43 
centimeters.  There was some decrease in sensation to 
pinprick on the superficial peroneal nerve area distribution 
(anterolateral shin) and also on the medial saphenous nerve 
distribution.  Dorsiflexion of the ankle was 20 degrees with 
no pain; plantar flexion was 45 degrees with the sensation of 
tightness.  There was no weakness noted.  The diagnosis was 
status post compartment fasciotomy of the left lower leg 
secondary to crush injury with residuals of well-healed 
scars, some numbness of the superficial peroneal nerve 
distribution and saphenous nerve distribution, with no 
limitation of motion of the ankle.  X-ray of the left tibia 
and fibula revealed normal findings.  An anatomical figure 
form, diagramming the veteran's scars, describes three scars 
- 19.0 cm. by 8 mm., 18.0 cm. by 8 mm., and 6.0 cm. by 2 cm.  
There was no tenderness, and no ulceration was noted.  It was 
noted that there was numbness of the superficial saphenous 
nerve areas.

In an August 2001 rating decision, the RO continued to deny 
an evaluation greater than 10 percent for a left lower leg 
crush injury, status post compartment fasciotomy.  However, 
the RO recharacterized the veteran's left leg disability as 
left lower leg crush injury, status post compartment 
fasciotomy, with residuals of pain, swelling, and limited 
ankle motion.  The disability was rated under the same codes, 
DCs 5299-7804.  In addition, service connection was granted 
for numbness of the superficial peroneal and saphenous nerve 
distribution of the left lower leg, close to the site of the 
incision, with a 10 percent evaluation assigned, effective 
March 28, 2000.  Service connection was also granted for low 
back strain, with an evaluation of 10 percent effective 
November 2, 1998.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  In this case, we have carefully 
reviewed the claims file, to ascertain whether remand to the 
RO or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  The 
veteran was afforded VA examinations in January 1999, March 
2000, and March 2001, and other pertinent medical evidence 
has been obtained.

By virtue of the SOC and SSOCs, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes a 
letter issued in June 2001 in which the RO advised him of the 
enactment of the VCAA.  In that letter, the RO also advised 
him that VA would obtain medical records that he identified 
on his behalf.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal. 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B. Entitlement to an initial evaluation in excess 
of 10 percent for a left leg disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2002) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating for a 
disability, as in this case, was not limited to that 
reflecting the then-current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been placed in dispute, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based upon the facts found 
during the appeal period.

The veteran's service-connected left leg disability is 
evaluated as 10 percent disabling under the criteria of 38 
C.F.R. Part 4, Diagnostic Codes 5299-7804 (scars, 
superficial, tender and painful on objective demonstration).  
Effective August 30, 2002, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating skin disorders, including scars.  67 
Fed. Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  The Board notes that, when there is a change in 
regulation, the retroactive reach of the revised 
regulation(s) under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(contemplating an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  

Although the RO did not consider this change in regulation, 
the Board concludes that such inaction was not prejudicial, 
because the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Moreover, as will be further elaborated 
upon below, an evaluation in excess of 10 percent is not for 
application under either the prior or revised regulation 
because, under the diagnostic codes for scars that are 
pertinent to this claim, 10 percent is the maximum allowable 
evaluation under both the prior and revised versions of the 
regulation.  Consequently, the change has no effect on the 
outcome of this appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

Prior to August 30, 2002, the criteria under DC 7803, 
superficial scars, poorly nourished with repeated ulceration, 
warranted a 10 percent evaluation.  That is the maximum 
allowable evaluation under this diagnostic code.  Under DC 
7804, superficial scars, tender and painful on objective 
demonstration, warranted a 10 percent evaluation.  Note: The 
10 percent rating under DC 7804 will be assigned, when the 
requirements are met, even though the location may be on the 
tip of the finger or toe, and the rating my exceed the 
amputation value for the limited involvement.  10 percent is 
also the maximum allowable evaluation under this diagnostic 
code.  Under DC 7805, other scars were to be rated on 
limitation of function of the part affected.

Diagnostic Codes 7801 and 7802 are not discussed above 
because they are not relevant in this case, as they referred 
to scars associated with third and second degree burns.



Effective August 30, 2002, the criteria under Diagnostic Code 
7801, scars other than on the head, face or neck, that are 
deep or that cause limited motion, warrant a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq.cm.); area or areas exceeding 72 square inches (465 
sq.cm.) warrant a 30 percent evaluation; area or areas 
exceeding 12 square inches (77 sq.cm.) warrant a 20 percent 
evaluation and area or areas exceeding 6 square inches (39 
sq.cm.) warrant a 10 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.

Under DC 7802, for scars other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion: area or areas of 144 square inches (929 sq.cm.) or 
greater warrant a 10 percent evaluation.  10 percent is the 
maximum allowable evaluation under this diagnostic code.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined in 
accordance with § 4.25.  Note (2):  A superficial scar is one 
not associated with underlying soft tissue damage.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  10 percent is the maximum 
allowable evaluation under this diagnostic code.  Note (1):  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7804, superficial scars, painful on 
examination, warrant a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2):  In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  Under DC 7805, other scars 
are rated on limitation of function of the part affected.


Having reviewed the complete record, the Board finds that, 
while the veteran clearly has scars of the left leg, the 
maximum schedular evaluation assignable for such scars is 10 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, under 
both the prior and the revised regulations.  Therefore, an 
evaluation in excess of 10 percent under DC 7804 is not for 
application.  Moreover, in considering other relevant 
diagnostic codes related to scars, the Board finds that, in 
order to warrant a higher evaluation of 20 percent under 
Diagnostic Code 7801 under the regulations effective August 
30, 2002, the veteran's left leg scars must be deep or cause 
limited motion and exceed an area or areas of 12 square 
inches (77 sq.cm.), and such is not shown in the evidence of 
record in this case.  DC 7801 under the prior regulations is 
inapplicable in this instance, as the veteran's scars are not 
the result of third degree burns.  In addition, even if the 
veteran's left leg disability met the criteria under 
Diagnostic Codes 7802 and 7803, under the prior and/or 
revised regulations, an evaluation greater than 10 percent 
cannot be assigned, as 10 percent is the maximum evaluation 
assignable under these diagnostic codes.  

The Board is of course aware of the holding of the Court in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to the extent 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  The Board 
points out that the RO, in this case, considered evaluations 
on an analogous basis under diagnostic codes for muscle 
injuries, 38 C.F.R. § 4.73, DCs 5310 through 5312 (the foot 
and leg), but did not assign an increased evaluation under 
any of these codes.  The Board will consider DCs 5311 and 
5312 in an evaluation of the veteran's left leg disability 
for a higher rating.

Under the provisions of Diagnostic Code 5311 (disability of 
Muscle Group XI to include posterior and lateral crural 
muscles, and muscles of the calf), and DC 5312 (damage to the 
anterior muscles of the leg, Muscle Group XII) a 30 percent 
evaluation is warranted for severe impairment.  A severe 
disability of muscles contemplates through-and-through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  A 20 percent evaluation 
is warranted for moderately severe impairment.  A moderately 
severe disability of muscles contemplates through-and-through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A 10 percent evaluation is warranted for moderate 
impairment.  A moderate disability of the muscles 
contemplates through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A zero 
percent evaluation is warranted for slight impairment.  A 
slight disability of the muscles contemplates a simple wound 
of muscle without debridement or infection.  38 C.F.R. §§ 
4.56, 4.73, Diagnostic Codes 5311, 5312 (2002).

In regard to an evaluation under Diagnostic Codes 5311 and 
5312, the evidence shows that the veteran injured his left 
leg in service when a heavy object fell/rolled over it.  
While in service, the veteran underwent a full compartment 
release and closure of the fasciotomies of the left leg.  
There is no evidence that he sustained an injury to his left 
leg through penetration from a bullet, shell, shrapnel 
fragment, or missile.  An orthopedic follow-up examination in 
May 1998 showed his wounds to be well healed.  The VA 
examination report in January 1999 showed no muscle atrophy.  
The radiological report showed normal findings, and the 
examiner noted that there were minimal residuals of the left 
leg and scars of the left leg.  VAMC progress notes of 
treatment of the veteran's left leg in 1999 showed that right 
and left calf circumferences were equal.  He had slight 
discomfort with lateral and medial movement of the lower leg.  
He complained that he had spasms of his left calf that were 
relieved with medication.  His left calf was 1/2-inch larger 
than his right.  In March 2000 a neurology examination showed 
normal muscle tone and bulk of the legs.  Strength was 5/5 in 
all muscle groups in the limbs, except the left dorsiflexion 
was 4+/G due to a previous injury.  The VA examiner in March 
2000 noted that the left leg had no residual muscle defects.  
On VA examination in March 2001, there was no left leg 
weakness noted.  X-rays of the left tibia and fibula were 
normal.

The Board concludes that the preponderance of the competent 
and probative evidence is against the assignment of an 
evaluation in excess of 10 percent under the criteria of 
Diagnostic Codes 5311 or 5312.  There is no evidence of 
disability of the muscles that is moderately severe in order 
to warrant a 20 percent evaluation under either DC 5311 or DC 
5312.  

The Board finds that the veteran's left leg disability is 
manifested primarily by a painful scar of the left leg.  In 
reaching this conclusion, we have found the most probative 
evidence of record to be the report of the veteran's March 
2001 VA examination.  During the examination, the VA examiner 
rendered a diagnosis of status post compartment fasciotomy 
left lower leg secondary to a crush injury with residuals of 
a well-healed scar.  He indicated that the veteran had some 
loss of dorsiflexion because of flare-ups and pain with 
repeated use. 

The Board believes the findings reported during the March 
2001 VA examination to be consistent with observations made 
during his January 1999 VA examination.  At that time, an 
examiner noted that the veteran had a well-healed scar on the 
right shin that was well-healed, and noted also the presence 
of pain on the mid-portion of the medial scar and pain on the 
lateral scar on the upper portion on palpation.  He rendered 
a diagnosis of left calf scars with minimal residuals.  In 
light of this record, the Board concludes that the veteran's 
left leg disability approximates the criteria for a 10 
percent disability evaluation under the criteria of DC 7804, 
under both the prior and revised regulations, and a higher 
evaluation is not warranted based upon the medical evidence 
of record.

In the August 2001 rating action, the RO recharacterized the 
veteran's left leg disability to include residuals of pain, 
swelling, and limited ankle motion in the description of the 
disability.  The criteria for rating the disability remained 
under Diagnostic Codes 5299-7804.  The Court has held that 
evaluation of a service-connected disability involving 
musculoskeletal impairment requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has also held that, where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, the veteran's service-connected left 
leg disability has been evaluated using the criteria of DCs 
5299-7804, which are not predicated upon limitation of 
motion.  Therefore, under these circumstances, the Board 
believes that the provisions of 38 C.F.R. §§ 4.40 or 4.45 are 
not applicable.  See Johnson, supra.

The Board has given consideration to evaluating the veteran's 
service-connected left leg disability under different 
diagnostic codes.  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As 
indicated above, there is no other diagnostic code upon which 
to assign a higher evaluation for the veteran's service-
connected left leg disability.

In this case, the veteran has asserted that his service-
connected left leg disability is more severe than the 10 
percent evaluation currently assigned, due to his inability 
to run as he had prior to the injury, and that he had 
experienced other symptoms associated with the injury.  The 
Board notes that the veteran's reported complaints have 
included left knee pain and numbness of the left leg.  He has 
subsequently been service-connected for a left knee 
disability, with a 20 percent disability evaluation, and for 
numbness of the left lower leg, with a 10 percent disability 
evaluation assigned.  The Board acknowledges that the 
severity of the veteran's left leg disability has included 
other complaints from left leg impairments, for which he is 
now being compensated through actions taken by the RO.  


In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his left lower leg crush injury, 
status post compartment fasciotomy with residuals of pain, 
swelling, and limited ankle motion.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West Supp. 2002); Gilbert, supra.

In view of the Court's holding in Fenderson, supra, the Board 
has considered whether the veteran was entitled to a 
"staged" rating for his service-connected left leg 
disability, as the Court indicated can be done in this type 
of case.  The Board, however, finds that at no time since the 
filing of the veteran's claim for service connection, in 
November 1998, has his disability of a left lower leg crush 
injury, status post compartment fasciotomy, been more 
disabling than as currently rated.

C.  Extra-schedular considerations

The Board notes that the RO, in the June 1999 rating 
decision, the August 1999 SOC, and the February and August 
2001 SSOCs, considered but did not assign an extraschedular 
evaluation for the veteran's service-connected left leg 
disability.  The veteran was provided with the language of 
the appropriate regulation, 38 C.F.R. § 3.321(b).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  See Bernard, supra. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors, which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this matter, the veteran has not identified any factors 
which might be considered to be exceptional or unusual.  Nor 
has the Board identified any during our review of the 
evidence of record.  An exceptional case includes such 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The facts of this case do not show that the veteran's left 
leg disability results in marked interference with his 
employment or that such requires frequent periods of 
hospitalization.  The veteran has indicated that he was 
employed as a salesman and that he was also a part-time 
student.  There is no indication from the record that his 
service-connected left leg disability has resulted in either 
frequent or excessive absences or an inability to perform his 
duties.

Furthermore, there is no indication that the veteran has had 
frequent periods of hospitalization.  Indeed, the competent 
evidence of record indicates that, since the surgical 
procedures on the left leg in service, in 1998, the veteran 
has only received outpatient treatment for his service-
connected left leg disability.

The veteran's complaints regarding his left leg disability 
are contemplated by the regular schedular criteria.  The 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Therefore, for the reasons discussed above, the Board finds 
that this case does not warrant the application of 
extraschedular criteria pursuant to 38 C.F.R. § 3.321(b).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left lower leg crush injury, status post 
compartment fasciotomy, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

